89 N.Y.2d 830 (1996)
675 N.E.2d 1223
653 N.Y.S.2d 271
In the Matter of Tug Buster Bouchard Corporation et al., Respondents-Appellants,
v.
James W. Wetzler, as Commissioner of the New York State Department of Taxation and Finance, Appellant-Respondent.
Court of Appeals of the State of New York.
Argued October 8, 1996.
Decided November 14, 1996.
Dennis C. Vacco, Attorney-General, Albany (Andrew D. Bing and Peter H. Schiff of counsel), for appellant-respondent.
Schulz & Associates, L.L.C., Melville (Thomas P. Schulz of counsel), for respondents-appellants.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*833MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs to petitioners payable by respondent.
Inasmuch as the respondent State explicitly conceded the unconstitutionality of the Petroleum Business Tax regime as applied to petitioners, we affirm the decision of the Appellate Division (217 AD2d 192) and conclude that we need decide nothing more with respect to this case.
Order affirmed, with costs, in a memorandum.